Title: To James Madison from Elias Vander Horst, 7 August 1802 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


7 August 1802, Bristol. Transmits a copy of his last letter of 24 July. “Warm weather has at length commenced here,” and crops are expected to be “of fine quality as well as plentiful.” Encloses newspapers and a London price current.
 

   
   RC (DNA: RG 59, CD, Bristol, vol. 2). 1 p. Enclosures not found.



   
   A full transcription of this document has been added to the digital edition.

